64 N.Y.2d 1095 (1985)
Corinne Sutter, Individually and on Behalf of All Others Similarly Situated, Appellant,
v.
Cesar Perales, as Commissioner of the New York State Department of Social Services, et al., Respondents.
Court of Appeals of the State of New York.
Argued March 25, 1985.
Decided April 25, 1985.
Bryan D. Hetherington and Edwin J. Lopez-Soto for appellant.
Robert Abrams, Attorney-General (Alan W. Rubenstein, Robert Hermann and Peter H. Schiff of counsel), for Cesar Perales, as Commissioner of the New York State Department of Social Services, respondent.
James A. Robinson and Milo I. Tomanovich for W. Burton Richardson, as Director of the Monroe County Department of Social Services, respondent.
Concur: Chief Judge WACHTLER and Judges JASEN, MEYER, SIMONS, KAYE and ALEXANDER.
Order affirmed, with costs, for reasons stated in the memorandum of the Appellate Division (103 AD2d 1029; see, Matter of Jones v Blum, 64 N.Y.2d 918).